Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 1 of 12




                   Exhibit 01
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 2 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


                                                                   have brought claims based on the quality of their educations
                                                                   or general promises of excellence, they have fared poorly, as
                  2021 WL 790638
                                                                   courts have been reluctant to second guess schools when it
    Only the Westlaw citation is currently available.
                                                                   comes to academic matters. But to the extent that students
     United States District Court, S.D. New York.
                                                                   have identified specific services or facility access that schools
   IN RE COLUMBIA TUITION REFUND ACTION                            promised in exchange for tuition or fees, they have met with
        Xaviera Marbury, individually and on                       greater success.
     behalf of others similarly situated, Plaintiff,
                                                                   These putative class actions are two of the many that have
                           v.
                                                                   been brought against colleges and universities in the last year
             Pace University, Defendant.
                                                                   raising such claims. In one, students bring claims against
                     20-CV-3208 (JMF)                              Columbia University. In the other, a student brings claims
                             |                                     against Pace University. In each case, the University now
                     20-CV-3210 (JMF)                              moves to dismiss — in the case of Columbia, by way of a
                             |                                     motion to dismiss for failure to state a claim, pursuant to
                     Signed 02/26/2021                                Rule 12(b)(6) of the Federal Rules of Civil Procedure,
                                                                   and in the case of Pace, by way of a motion for judgment
Attorneys and Law Firms
                                                                   on the pleadings, pursuant to      Rule 12(c). The cases are
Eric Poulin, Roy T. Willey, IV, Anastopoulo Law Firm, LLC,         not formally consolidated, but the Court addresses the two
Charleston, SC, John MacLeod Bradham, Morea Schwartz               motions together because they raise similar issues. Applying
Bradham Friedman & Brown LLP, Edward G. Toptani,                   well-established principles of New York law governing
Toptani Law Offices, New York, NY, for Plaintiff Student A.        the relationship between educational institutions and their
                                                                   students, and consistent with the decisions of most courts
Eric Poulin, Roy T. Willey, IV, Anastopoulo Law Firm,
                                                                   that have addressed these kinds of claims, the Court holds
LLC, Charleston, SC, Thomas James McKenna, Gainey
                                                                   that some of the students’ claims can proceed, while others
& McKenna, John MacLeod Bradham, Morea Schwartz
                                                                   must be dismissed. More specifically, to the extent that
Bradham Friedman & Brown LLP, New York, NY, for
                                                                   the students plausibly allege that their University violated
Plaintiffs Chris Riotta, Lisa Guerra, Alexandra Taylor-Gutt.
                                                                   specific contractual promises for particular services or access
Roberta Ann Kaplan, David Shieh, Gabrielle Tenzer, Joshua          to facilities, their claims survive; to the extent that they
Adam Matz, Kaplan Hecker & Fink LLP, New York, NY, for             fail to identify such promises, their claims must be and are
Defendant.                                                         dismissed.



                  OPINION AND ORDER                                                      BACKGROUND

JESSE M. FURMAN, United States District Judge:                     Plaintiffs Student A, Chris Riotta, Lisa Guerra, and Alexandra
                                                                   Taylor-Gutt (the “Columbia Plaintiffs”) were students at
 *1 In the Spring of 2020, after the novel coronavirus arrived     Columbia University during the Spring 2020 semester. 20-
in the United States, colleges and universities throughout         CV-3208, ECF No. 42 (“Columbia SAC” or “Complaint”),
the country did their part to stop the spread of COVID-19          ¶¶ 11-14. Plaintiff Xaviera Marbury was a student at Pace
by moving classes online and halting various in-person             University during the same semester. 20-CV-3210, ECF No.
activities and services. For the most part, this response          28 (“Pace FAC” or “Complaint”), ¶ 10. When the COVID-19
earned institutions of higher education praise for acting in the   pandemic reached New York in March 2020, Columbia and
interests of public health. But it also earned them a host of      Pace took similar actions to prevent the spread of illness.
lawsuits from students seeking partial refunds for tuition and     Most relevant here, both Universities moved all classes online
fees that they had allegedly paid for in-person learning and       from the middle of March through the end of the Spring 2020
other services. Thus far, these kinds of claims have received      semester; closed certain campus facilities; canceled various
a mixed reception in the courts. To the extent that students       campus activities; and encouraged students who lived on



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 3 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


campus to vacate their dormitory rooms. See Columbia SAC
                                                                   129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing    Twombly,
¶¶ 45, 52-55; Pace FAC ¶¶ 41, 43, 51, 153.
                                                                   550 U.S. at 556, 127 S.Ct. 1955). More specifically, the
                                                                   plaintiff must allege sufficient facts to show “more than a
 *2 Plaintiffs do not question the wisdom of the actions the
Universities took to prevent the spread of a highly contagious,    sheer possibility that a defendant has acted unlawfully.” Id.
sometimes fatal disease. (In fact, in their original Complaints    A complaint that offers only “labels and conclusions” or “a
— which the Court may consider as “controvertible,                 formulaic recitation of the elements of a cause of action will
not conclusive, admissions,” Barris v. Hamilton, No. 96-           not do.”     Twombly, 550 U.S. at 555, 127 S.Ct. 1955. If
CV-9541 (DAB), 1999 WL 311813, at *2 (S.D.N.Y. May                 a plaintiff has not “nudged [his or her] claims across the
17, 1999) (internal quotation marks omitted) — they went           line from conceivable to plausible, [those claims] must be
further, conceding that the actions at issue were, in fact, “the
right thing ... to do.” 20-CV-3208, ECF No. 1, ¶ 2; 20-            dismissed.”    Id. at 570, 127 S.Ct. 1955.
CV-3210, ECF No. 1, ¶ 2.) Nevertheless, they contend that the
actions breached the Universities’ contractual obligations to
provide in-person instruction and various on-campus services                              DISCUSSION
in exchange for tuition and fees. See Columbia SAC ¶¶
80-155, 171-96; Pace FAC ¶¶ 73-123, 140-57, 170-77. On this        In each of these cases, the primary claim is that the Defendant
theory, the Columbia Plaintiffs bring a putative class action      University breached its contractual obligations to provide
against the Board of Trustees of Columbia University in the        certain services, including in-person instruction and access
City of New York (“Columbia”) pursuant to the Class Action         to campus facilities and activities, when the Universities
Fairness Act (“CAFA”), 28 U.S.C. § 11. Columbia SAC ¶ 16.          modified and curtailed their activities in response to the
Marbury does the same against Pace. Pace FAC ¶ 11. Plaintiffs      COVID-19 pandemic. Plaintiff or Plaintiffs in each case also
contend that they are entitled to pro rata refunds of tuition      bring claims for unjust enrichment (in the alternative to their
and fees reflecting the difference in fair market value of the     contract claims), conversion, and violations of New York's
services that they were allegedly promised and the services        consumer protection statutes. The Court will address each of
that they actually received. See Columbia SAC ¶¶ 154-55,           these claims in turn.
195-96; Pace FAC ¶¶ 122-23, 156-57, 176-77.

                                                                   A. Breach of Contract
                                                                   Under New York law, it is well established that the
                   LEGAL STANDARDS                                 relationship between an institution of higher education and
                                                                   its students is “contractual in nature.” Prusack v. State, 117
A     Rule 12(c) motion for judgment on the pleadings and          A.D.2d 729, 498 N.Y.S.2d 455, 456 (2d Dep't 1986); see
a    Rule 12(b)(6) motion to dismiss are subject to the            also     Papelino v. Albany Coll. of Pharmacy of Union
                                                                   Univ., 633 F.3d 81, 93 (2d Cir. 2011). “The rights and
same legal standards. See   Patel v. Contemporary Classics
                                                                   obligations of the parties as contained in the university's
of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001). In
                                                                   bulletins, circulars and regulations made available to the
both instances, the Court must assume the truth of all facts
                                                                   student[ ] become a part of this contract.” Vought v. Teachers
alleged in the complaint and draw all reasonable inferences
                                                                   Coll., Columbia Univ., 127 A.D.2d 654, 511 N.Y.S.2d 880,
in the plaintiff's favor. See, e.g., Burch v. Pioneer Credit       881 (2d Dep't 1987). Thus, “to make out an implied contract
Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam).     claim” against a university, “a student must identify specific
To survive a motion for judgment on the pleadings or a motion      language in the school's bulletins, circulars, catalogues and
to dismiss, a plaintiff must plead sufficient facts “to state      handbooks which establishes the particular ‘contractual’ right
a claim to relief that is plausible on its face.”     Bell Atl.    or obligation alleged by the student.”      Keefe v. N.Y. Law
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167           Sch., 906 N.Y.S.2d 773, 2009 WL 3858679, at *1 (Sup. Ct.
L.Ed.2d 929 (2007). A claim is facially plausible “when the        2009) (unpublished table decision), aff'd, 71 A.D.3d 569, 897
plaintiff pleads factual content that allows the court to draw     N.Y.S.2d 94 (1st Dep't 2010); see also Jeffers v. Am. Univ.
the reasonable inference that the defendant is liable for the      of Antigua, 125 A.D.3d 440, 3 N.Y.S.3d 335, 337 (1st Dep't
misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678,    2015); Cheves v. Trs. of Columbia Univ., 89 A.D.3d 463, 931


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 4 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


N.Y.S.2d 877, 877 (1st Dep't 2011). “The interpretation of a
                                                                     N.Y.S.2d 546, 548 (N.Y. Civ. Ct. 1984); see also Paladino,
university's catalogue, like the interpretation of any contract,
                                                                     454 N.Y.S.2d at 873 (stating hypothetically that an unfulfilled
is a matter of law for the Court.” Deen v. New Sch. Univ.,
                                                                     promise for “a designated number of hours of instruction”
No. 05-CV-7174 (KMW), 2007 WL 1032295, at *2 (S.D.N.Y.
                                                                     might support a contract claim). By contrast, courts have
Mar. 27, 2007) (citing Alexander & Alexander Servs., Inc.            rejected claims based on more general promises — for
v. These Certain Underwriters at Lloyd's, London, 136 F.3d           example, “i) to provide a great learning environment for adult
82, 86 (2d Cir. 1998)).                                              students; ii) to respect adult students and treat them with
                                                                     respect; iii) to not discriminate against adult students; iv)
 *3 In general, to sustain a contract claim against a university,    to provide supervision and teaching by honest and unbiased
a student must point to a provision that guarantees “certain         instructors; and v) to provide and to follow guidelines for
specified services,” Baldridge v. State, 293 A.D.2d 941, 740         student treatment,” Ward v. N.Y. Univ., No. 99-CV-8733
                                                                     (RCC), 2000 WL 1448641, at *4 (S.D.N.Y. Sept. 28, 2000), or
N.Y.S.2d 723, 725 (3d Dep't 2002) (quoting      Paladino v.
                                                                     “a) to provide [the] plaintiff with an educational environment
Adelphi Univ., 89 A.D.2d 85, 454 N.Y.S.2d 868, 873 (2d Dep't
                                                                     free of sex discrimination in all programs and activities,
1982)), not merely to a “[g]eneral statement[ ] of policy,”
                                                                     including academic programs and school-sponsored activities
   Keefe, 2009 WL 3858679, at *1, or to statements of                on and off campus; b) to provide [the] plaintiff with an
“opinion or puffery,” Bader v. Siegel, 238 A.D.2d 272, 657           educational environment free of sexual harassment; [and c) ]
N.Y.S.2d 28, 29 (1st Dep't 1997). Additionally, “to state a          not to retaliate against anyone who participated in the process
valid claim for a breach of contract” against a university, a        of reporting or attempting to remedy sexual harassment or
student “must state when and how the defendant breached the          discrimination,” Novio v. N.Y. Acad. of Art, 317 F. Supp. 3d
specific contractual promise.” Radin v. Albert Einstein Coll.        803, 812 (S.D.N.Y. 2018).
of Med. of Yeshiva Univ., No. 04-CV-704 (RPP), 2005 WL
1214281, at *10 (S.D.N.Y. May 20, 2005). Significantly, a            Measured against these standards, some, but not all, of
claim that is, at bottom, a claim for educational malpractice is     Plaintiffs’ contract claims survive. The Court will begin with
                                                                     Plaintiffs’ claims relating to the change in instructional format
not cognizable. See Donohue v. Copiague Union Free Sch.              from in-person to online classes; then turn to claims relating
Dist., 47 N.Y.2d 440, 418 N.Y.S.2d 375, 391 N.E.2d 1352,             to campus facilities and activities; and end with Marbury's
1354 (1979); see also Gally v. Columbia Univ., 22 F. Supp.           claims relating to campus housing and meals.
2d 199, 207 (S.D.N.Y. 1998) (collecting cases). Thus, a claim
must be dismissed if its “essence ... is that the school breached
                                                                        1. Instructional Format (Columbia)
its agreement by failing to provide an effective education.”
                                                                     First, the Columbia Plaintiffs’ instructional format claim must
    Paladino, 454 N.Y.S.2d at 872. This limitation is grounded       be dismissed because they fail to plead any specific promise
on the view that “[t]he courts are an inappropriate forum to         by Columbia to provide exclusively in-person instruction.
test the efficacy of educational programs and pedagogical            Instead, Plaintiffs rely principally on three sets of allegations
methods.”      Id. (internal quotation marks omitted).               to support their claim: (1) that “[t]hose classes for which
                                                                     students expected to receive in-person instruction began the
Applying the foregoing standards, courts have upheld                 Spring 2020 semester by offering in-person instruction,”
contract claims based on unfulfilled promises to provide,            Columbia SAC ¶ 137, and that their syllabi, departmental
for example, “state-of-the-art facilities, faculty tutor-advisors,   policies and handbooks, and online course registration portal
appropriate recognition upon completion of the program,              indicated “class meeting schedules, locations, and physical
overviews of the latest techniques, program activities from          attendance requirements,” id. ¶¶ 135-139; (2) that Columbia
9:00 A.M. to 4:00 P.M. every day, and membership in                  offers “certain classes and degree programs ... on a fully
the [American Association of Orthodontics],” Ansari v.               online basis,” id. ¶ 94, and “specifically delineate[s]” those
N.Y. Univ., No. 96-CV-5280 (MBM), 1997 WL 257473, at                 courses and programs on its website, id. ¶ 132; and (3) various
*3 (S.D.N.Y. May 16, 1997), and “detect[ion of] learning             provisions of Columbia's publications describing the “on-
deficiencies and ... the necessary tutorial and guidance             campus experience,” id. ¶ 96; see id. ¶¶ 88-128. None passes
services,” Vill. Cmty. Sch. v. Adler, 124 Misc.2d 817, 478           muster.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 5 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


 *4 First, with respect to Columbia's practice of teaching         entitled to exclusively in-person instruction. Finally, the
certain classes in person before the pandemic, a “[u]niversity's   references in Columbia's marketing materials to “the on-
academic and administrative prerogatives” may not “be              campus experience” are not sufficient to support a claim.
                                                                   Many of these references are mere “opinion or puffery”
impliedly limited by custom.”     Gertler v. Goodgold, 107
A.D.2d 481, 487 N.Y.S.2d 565, 568 (1st Dep't 1985), aff'd,         that is “too vague to be enforced as a contract.”       Bader,
66 N.Y.2d 946, 498 N.Y.S.2d 779, 489 N.E.2d 748 (1985);            657 N.Y.S.2d at 29; see, e.g., Columbia SAC ¶ 104 (citing
see also Hassan v. Fordham Univ., No. 20-CV-3265 (KMW),            a statement in a University publication that “Columbia is
2021 WL 293255, at *5 (S.D.N.Y. Jan. 28, 2021) (applying           an in-person kind of place”). To the extent that Plaintiffs
                                                                   have identified more specific language, any alleged promises
    Gertler to claims brought by students). In    Gertler,
                                                                   on Columbia's part are for services other than in-person
a tenured medical professor sued for breach of contract
                                                                   instruction. For example, assuming without deciding that
after the university required him to relocate to different
                                                                   Columbia was contractually obligated to maintain the “6
office and work space that he alleged would “deprive him
                                                                   to 1 student to faculty ratio” that it allegedly touts on its
of the opportunity to conduct the experiments in which he
                                                                   website, Plaintiffs fail to plead breach, because they do not
[wa]s engaged” and thus “render meaningless his ability to
                                                                   allege that Columbia fell short of that ratio in connection
research or teach.”       487 N.Y.S.2d at 567-68. The New          with the shift to online instruction. Columbia SAC ¶ 102.
York Appellate Division dismissed Gertler's claims, holding        Along the same lines, references to Columbia's “physical
that neither the general “academic practice” of “provid[ing]       location in New York City” in University publications and
a faculty member with office space for his immediate needs”        marketing materials do not support Plaintiffs’ contract claim,
nor the fact that Gertler had inhabited his previous office for    because there is no claim that the University's actual location
twelve years created a contractual entitlement to “any office
                                                                   has changed. See, e.g., id. ¶ 105. 1 In sum, the Columbia
at all, much less space of his own choosing.”      Id. at 568.     Plaintiffs’ claims must be dismissed to the extent they are
                                                                   premised on an alleged contractual entitlement to “live, in-
Likewise, the fact that Columbia provided in-person                person instruction in a physical classroom.” Columbia SAC
instruction in Plaintiffs’ courses before March 2020 does not      ¶ 155. 2
imply a contractual entitlement to continued instruction in
the same location and manner. See          Ford v. Rensselaer
                                                                     2. Instructional Format (Pace)
Polytechnic Inst., ––– F. Supp. 3d ––––, ––––, No. 20-CV-470
                                                                    *5 By contrast, Marbury's instructional format claim against
(DNH), 2020 WL 7389155, at *4 (N.D.N.Y. Dec. 16, 2020)
                                                                   Pace survives because she alleges that the course registration
(“[A]n implied promise for on-campus education based on
                                                                   portal on Pace's website stated that “[o]n-campus” courses
the nature of defendant's [sic] dealings with the school ...
                                                                   would be “taught with only traditional in-person, on-campus
does not withstand scrutiny.”). Nor do the references to
classroom locations and physical attendance requirements in        class meetings.” Pace FAC ¶ 106 (emphasis added). 3
Columbia's syllabi, departmental policies and handbooks, and       Although Marbury's interpretation of this statement could
course registration portal. They merely memorialize the pre-       be subject to challenge, see Ansari, 1997 WL 257473, at
pandemic practice; they offered no guarantee that it would         *3, Marbury plausibly alleges that Pace breached a promise
                                                                   to provide specific services when it “mov[ed] all classes
continue indefinitely. Cf. Maas v. Cornell Univ., 94 N.Y.2d        online” beginning March 10, 2020, to prevent the spread of
87, 699 N.Y.S.2d 716, 721 N.E.2d 966, 970 (1999) (stating          COVID-19, Pace FAC ¶ 41; see also id. ¶¶ 1, 49, 115.
that the Campus Code was “heavily informational in nature
and d[id] not express or support the implication of any            Pace responds by invoking a disclaimer in its University
promise on the part of the [u]niversity”).                         Catalog, which states that “unforeseen circumstances
                                                                   may necessitate adjustment to class schedules” and
Plaintiffs’ other allegations fare no better. To the extent that   that “[t]he University shall not be responsible for the
Columbia advertised certain academic programs as “fully            refund of any tuition or fees in the event of any
online,” Columbia SAC ¶ 94, students in such programs              such occurrence .... Nor shall the University be liable
might be able to claim a contractual entitlement to exclusively    for any consequential damages as a result of such a
online instruction. It does not follow, however, that students     change in schedule.” 20-CV-3210, ECF No. 39 (“Pace
in other programs, such as Plaintiffs, were contractually


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 6 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


Mem.”), at 2-3, 15 (emphases omitted) (quoting Emergency            to the COVID-19 pandemic are barred under the educational
Closings and Other Changes in Class Schedules, Pace                 malpractice doctrine. 5
University, https://pace.smartcatalogiq.com/en/2018-2019/
Undergraduate-Catalog/Academic/Academic-Policies-and-               Paynter v. New York University, 66 Misc.2d 92, 319 N.Y.S.2d
General-Regulations/Emergency-Closings-and-Other-                   893 (App. Term 1971) (per curiam), on which Pace relies,
Changes-in-Class-Schedules (20-CV-3210, ECF No.                     does not call for a different result. See Pace Mem. 11. In
29-7)). 4 It is certainly true that “[a] ‘specific disclaimer[ ]’   Paynter, the New York Appellate Term dismissed a breach of
in the [university] catalogue ... may excuse the university         contract claim arising from New York University's decision
from a specific promise that would otherwise be a contractual       to suspend classes from May 7, 1970, through the end of
obligation.” Deen, 2007 WL 1032295, at *2 (quoting                  the school year, in light of anti-war protests that followed
Prusack, 498 N.Y.S.2d at 456). But here, it is at least             the shooting at Kent State University on May 4, 1970. 319
ambiguous whether changing the format of a class from               N.Y.S.2d at 893. Reversing the trial court, the Appellate
in-person to online constitutes an “adjustment to class             Term's brief opinion held that “while in a strict sense, a
schedules.” The claim against Pace is thus distinguishable          student contracts with a college or university for a number
                                                                    of courses to be given during the academic year, the services
from the claim in  Lindner v. Occidental College, No.
                                                                    rendered by the university cannot be measured by the time
CV-20-8481 (JFW) (RAOx), 2020 WL 7350212, at *8 (C.D.
                                                                    spent in a classroom” and that an “insubstantial change made
Cal. Dec. 11, 2020). The disclaimer at issue in         Lindner     in the schedule of classes does not permit a recovery of
broadly stated that the college “reserve[d] the right to change     tuition.” Id. at 894. The decision does lend some support to
fees, modify its services, or change its program should             Pace's position, as it confirms that universities have latitude
economic conditions or national emergency make it necessary         to make reasonable adjustments in response to unforeseen
to do so.”      Id. at *2. By contrast, Pace's disclaimer is        events, such as the anti-war movement of the early 1970s or
significantly narrower in scope and arguably does not cover         the COVID-19 pandemic, without breaching their contractual
the change in instructional format from in-person to online. At     obligations to students. Nevertheless, drawing all reasonable
best, it is ambiguous and, “[o]n a motion to dismiss a breach       inferences in Marbury's favor, as required, the Court cannot
of contract claim,” the Court must “resolve any contractual         conclude as a matter of law that Pace's adoption of online
ambiguities in favor of the plaintiff.” Luitpold Pharm., Inc. v.    instruction from mid-March through the end of the spring
Ed. Geistlich Söhne A.G. Für Chemische Industrie, 784 F.3d          semester was an “insubstantial change.” For these reasons,
78, 86 (2d Cir. 2015) (internal quotation marks omitted).           Marbury's instructional format claim against Pace survives.


 *6 Pace also argues that Marbury's instructional format
                                                                       3. Campus Facilities and Activities (Columbia)
claim is effectively an impermissible claim for educational
                                                                    The Columbia Plaintiffs are on stronger ground with their
malpractice. See Pace Mem. 13-15 & nn.10-11. The argument
                                                                    claim that Columbia breached a contract to provide access
is somewhat well-taken insofar as Marbury ultimately asks
                                                                    to certain campus facilities and activities in exchange for
the Court to compare the value of in-person and online
                                                                    mandatory student fees. Specifically, they allege that they
education. But viewing the Complaint in the light most
                                                                    paid a Facilities Fee, which Columbia describes as the fee for
favorable to Marbury, the gravamen of her instructional
                                                                    “access to the facilities at the Dodge Physical Fitness Center
format claim is not that the online education she received
                                                                    and Lerner Hall”; a Student Life Fee, “supporting student
was subpar or ineffective, but rather that it was a “materially
                                                                    activities, access to the facilities at the Dodge Physical Fitness
different product” than the in-person education to which
                                                                    Center and Lerner Hall, and library and computer network
she was allegedly entitled. Pace FAC ¶ 119. At this stage,
                                                                    privileges”; a Student Activity Fee, which “help[s] cover the
the Court is not persuaded that adjudicating the claim will
                                                                    costs of student events, activities, and ... help[s] fund student
necessarily require the Court to “substitute [its] judgment
                                                                    organizations”; and a Health and Related Services Fee, which
for that of [U]niversity officials.” Sirohi v. Lee, 222, 222
                                                                    confers “access [to] the programs and services provided
A.D.2d 222, 634 N.Y.S.2d 119, 120 (1st Dep't 1995). The
                                                                    through Columbia Health's five departments, including 24/7
Court therefore joins the majority of district courts around
                                                                    support from Counseling & Psychological Services, Medical
the country that have declined to hold, at least on a motion
                                                                    Services, and Sexual Violence Response.” Columbia SAC ¶¶
to dismiss (or judgment on the pleadings), that claims arising
from universities’ adoption of online instruction in response       35, 41-44. 6 Plaintiffs allege that, at some point during the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 7 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


Spring 2020 semester, “the Dodge Center and Lerner Hall            work of the judiciary” and do not risk intrusion into academic
were closed, student events and activities were cancelled,
                                                                   freedom.     Tedeschi, 427 N.Y.S.2d 760, 404 N.E.2d at
[and] student organizations were no longer operational.” Id.
                                                                   1304. So too, there is no call for deference when a court
¶ 45. On March 15, 2020, Columbia also allegedly closed its
                                                                   is called upon, as this Court is here, to determine if a
“libraries and other buildings and non-essential offices.” Id.
                                                                   university breached a contract to provide specified, non-
¶ 55. Although Columbia “has refunded some of the fees” it
                                                                   academic services. If anything, such claims are even more
collected, Plaintiffs challenge the adequacy of the refunds to
                                                                   readily susceptible to judicial review than claims arising
account for the closures and cancelations. Id. ¶ 63.
                                                                   from students’ dismissals for non-academic reasons because
                                                                   breach of contract claims for specific university services
 *7 These allegations adequately state a breach of contract
                                                                   are not based on “essentially fictional” contracts that must
claim. In arguing otherwise, Columbia contends that Plaintiffs
must allege bad faith or arbitrariness, which they fail to do.     “generally be[ ] assumed rather than proved.”         Id., 427
See Columbia Mem. 13-15. (In fact, Plaintiffs themselves           N.Y.S.2d 760, 404 N.E.2d at 1305. Instead, they are based on
conceded in their original Complaint that closing most             provisions of universities’ publications that courts are well-
campus buildings was “the right thing for [Columbia] to            equipped to interpret according to established contractual
do.” 20-CV-3208, ECF No. 1, ¶ 2. And they do not allege            interpretation principles.
otherwise in the operative Complaint.) But the principal
cases upon which Columbia relies in making this argument           In holding that Plaintiffs need not plead or prove bad faith,
are easily distinguished as they largely involved decisions        the Court parts ways with a recent decision by Judge Wood
regarding “academic standards,” such as “suspension or             addressing similar claims against Fordham University. See
                                                                   Hassan, 2021 WL 293255, at *7-9. Judge Wood reasoned
expulsion for academic unfitness,”    Tedeschi v. Wagner
                                                                   that courts have applied “the ‘bad faith’ standard ... in diverse
Coll., 49 N.Y.2d 652, 427 N.Y.S.2d 760, 404 N.E.2d 1302,
                                                                   circumstances” and not solely in proceedings pursuant to
1304 (1980), or the awarding of degrees, see    Olsson v.          Article 78 of New York's Civil Practice Law & Rules, which
Bd. of Higher Educ., 49 N.Y.2d 408, 426 N.Y.S.2d 248, 402          provides for judicial review of agency decisions and certain
                                                                   decisions of private universities. Id. at *7-8 & n.3 (citing
N.E.2d 1150, 1153 (1980); see also         Susan M. v. N.Y. Law
                                                                   Anthes v. N.Y. Univ., No. 17-CV-2511 (ALC), 2018 WL
Sch., 76 N.Y.2d 241, 557 N.Y.S.2d 297, 556 N.E.2d 1104,
                                                                   1737540, at *13 (S.D.N.Y. Mar. 12, 2018), aff'd sub nom.
1107 (1990) (collecting cases). By contrast, where courts
                                                                   Anthes v. Nelson, 763 F. App'x 57 (2d Cir. 2019) (summary
applying New York law have assessed whether an educational
                                                                   order); Pearson v. Walden Univ., 144 F. Supp. 3d 503, 511
institution breached a specific promise to provide discrete
                                                                   (S.D.N.Y. 2015); Babiker v. Ross Univ. Sch. of Med., No. 98-
services — as opposed to reviewing decisions involving
                                                                   CV-1429 (THK). 2000 WL 666342, at *6 (S.D.N.Y. May
academic standards — they generally have not inquired into
                                                                   19, 2000), aff'd, 86 F. App'x 457 (2d Cir. 2004) (summary
whether the challenged decision was arbitrary or made in bad
                                                                   order); and Pell v. Trs. of Columbia Univ. in City of N.Y.,
faith. See, e.g., Novio, 317 F. Supp. 3d at 813-14; Ansari, 1997
                                                                   No. 97-CV-193 (SS), 1998 WL 19989, at *20 (S.D.N.Y. Jan.
WL 257473, at *3; Adler, 478 N.Y.S.2d at 548. 7                    21, 1998) (Sotomayor, J.)). That may be true, but none of
                                                                   the cited cases addressed a university's failure to provide
This distinction makes sense. University decisions regarding       services that it had expressly promised in its publications. For
academic standards are entitled to judicial deference for          example, in Anthes, the plaintiff's breach of contract claim
the same reason that courts refuse to entertain claims of          arose from the university's “refus[al] to assist [the p]laintiff in
educational malpractice: because “decisions surrounding the        validating his credentials,” which the court expressly stated
issuance of [academic] credentials [must] be left to the sound     was not the subject of any alleged “agreement, express or
judgment of the professional educators who monitor the             implied,” between the parties. 2018 WL 1737540, at *12-13.
progress of their students on a regular basis.”      Olsson,       In Pearson, the plaintiff brought three breach of contract
426 N.Y.S.2d 248, 402 N.E.2d at 1153. As the New York              claims; only one was supported by specific language in the
Court of Appeals has held, that principle has no application       university handbook, and the court held that the university
where a court is asked to review a decision to suspend or          had complied with “the letter of th[at] [u]niversity rule.”
expel a student for non-academic reasons, as such decisions        144 F. Supp. 3d at 510-11. Meanwhile, Babiker addressed
“involve determinations quite closely akin to the day-to-day       a student's dismissal at least in part for academic reasons,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 8 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


namely his failure to pass a required examination. See 2000       fees,” the University would provide “on-campus housing ...
WL 666342, at *1-2, 6-7. Finally, in Pell, the court held that    for the duration of the Spring 2020 semester,” as well as
the plaintiff stated a claim for breach of the freestanding,      “meals and on-campus dining options.” Pace FAC ¶ 172, 192.
implied contractual duty to engage with students in good          The semester began on January 27, 2020, and was scheduled
faith based on the plaintiff's allegations that professors at     to conclude on May 16, 2020. Id. ¶¶ 38-39. But on March
the university first attempted to block her admission and         18, 2020, in light of increasing concern over the COVID-19
then harassed, threatened, and intimidated her, sexually and      pandemic, Pace “encourag[ed]” students to move out of their
otherwise, while she was a student, in “a campaign of hostility   residence halls or not to return from spring break if they had
and terror.” 1998 WL 19989, at *12-14, 20. Pell stands for        already left. Id. ¶ 43. Marbury was among those students who
the proposition that a university must act in good faith in       had left campus for spring break and did not return. Id. ¶¶
dealing with its students, even in the absence of any specific    42, 44. Although Pace issued an on-campus housing refund
promise. It does not suggest, however, that bad faith is an       of $2,000 for students who lived on the New York campus,
essential element of every breach of contract claim brought by    id. ¶ 53, Marbury challenges the adequacy of this refund, see
a student. To the extent that Judge Wood's opinion in Hassan      id. ¶¶ 54-56.
adopts such a rule, the Court declines to follow it.
                                                                  The Court need not dwell long on Marbury's meal claim for
                                                                  the simple reason that she dwells on it not at all. That is,
   4. Pace Campus Facilities and Activities (Pace)                Marbury fails to respond to Pace's argument for dismissal
 *8 Marbury also paid mandatory fees for the Spring 2020          and, thus, is deemed to have abandoned the claim. See
semester, including a General Fee that Pace described as
intended to cover “costs associated with ... tutoring and             Lipton, 315 F. Supp. 2d at 446 (“[A] [c]ourt may, and
writing centers, library services, co-op and career services,     generally will, deem a claim abandoned when a plaintiff fails
inter-campus transportation, safety and security, parking, and    to respond to a defendant's arguments that the claim should
athletic activities”; an Activity Fee “intended to cover a        be dismissed.”). As for the housing claim: Assuming without
range of student activities”; a Health Center Fee intended        deciding that Marbury's vague allegations are sufficient to
to support costs for the University Health Care Unit; and         establish the existence of a contract, her claim fails because
a Technology Fee intended to confer access to “the latest         she concedes that Pace offered to make on-campus housing
instructional technology resources available,” including on-      available past March 18, 2020, for students who requested
campus computer labs. Pace FAC ¶ 35, 147-50 (internal             it. In her opposition brief, Marbury quotes a March 18,
quotation marks omitted). She claims that Pace breached its       2020 email from Pace directing students that, “[w]henever
contractual obligation to provide the benefits associated with    possible, students should move out of their residence halls and
these fees, see id. ¶¶ 140-57, noting that Pace “clos[ed] most    return home,” and noting that housing availability would be
campus buildings” and “cancel[ed] most student activities” in     “limited” during the “remote-learning phase.” 20-CV-3210,
response to the pandemic, without refunding any fees, id. ¶¶      ECF No. 45 (“Marbury Opp'n”), at 17 (emphases added)
52, 153. Although Marbury's allegations verge on conclusory,      (quoting https://myemail.constantcontact.com/Coronavirus-
she narrowly states a plausible claim that Pace breached a        Update--Residential-Student-Move-out-Instructions.html?
contract to provide access to some on-campus facilities and       soid=1103481471610&aid=ayW3sleW2w0 (“Mar. 18, 2020
activities in exchange for the fees that she paid. Accordingly,   Email”)). 9 Moreover, Pace stated in the same email that
and for the reasons stated above, Pace's motion for judgment      “[a]ny student who need[ed] to remain in the residence halls
on the pleadings on Marbury's breach of contract claim based      [could] do so.” Mar. 18, 2020 Email. Given the absence of any
on the availability of campus facilities and activities must be   allegation that Marbury sought to continue living on campus
and is denied.                                                    during the remote-learning phase, the only plausible reading
                                                                  of the Complaint is that she voluntarily vacated her residence
                                                                  hall. It follows that her claim that Pace breached a contract
   5. On-Campus Housing and Meals (Pace)                          to provide housing for the duration of the semester must be
Finally, there are two breach of contract claims that Marbury     dismissed.
alleges against Pace that the Columbia Plaintiffs do not allege
against Columbia: for failure to provide on-campus housing
and meals. 8 Specifically, Marbury alleges that she and Pace      B. Unjust Enrichment
entered into contracts providing that, in exchange for “certain


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 9 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)


 *9 In the alternative to their contract claims, Plaintiffs in       Gen. Motors LLC Ignition Switch Litig., 257 F. Supp. 3d 372,
both cases bring claims for unjust enrichment. Specifically,         433-34 (S.D.N.Y. 2017), modified on reconsideration, Nos.
they allege that their Universities impermissibly enriched           14-MD-2543 (JMF), 14-MC-2543 (JMF), 2017 WL 3443623
themselves by retaining tuition and fees despite the                 (S.D.N.Y. Aug. 9, 2017); Gordon v. Hain Celestial Grp., Inc.,
operational changes necessitated by the pandemic. See                No. 16-CV-6526 (KBF), 2017 WL 213815, at *7 (S.D.N.Y.
Columbia SAC ¶¶ 156-70, 197-206; Pace FAC ¶¶ 124-39,
                                                                     Jan. 18, 2017);      Weisblum v. Prophase Labs, Inc., 88 F.
158-69. To state a claim for unjust enrichment under New
                                                                     Supp. 3d 283, 296-97 (S.D.N.Y. 2015). Consistent with these
York law, a plaintiff must allege “1) that the defendant
                                                                     decisions, Plaintiffs’ unjust enrichment claims are dismissed.
benefitted; 2) at the plaintiff's expense; and 3) that ‘equity and
good conscience’ require restitution.” Kaye v. Grossman,
202 F.3d 611, 616 (2d Cir. 2000) (Sotomayor, J.) (quoting            C. Conversion
Dolmetta v. Uintah Nat'l Corp., 712 F.2d 15, 20 (2d Cir.             Next, Plaintiffs in both cases claim that the Universities
1983)). “[T]he theory of unjust enrichment lies as a quasi-          “converted” their “2020 Spring semester tuition” by failing
contract claim and contemplates an obligation imposed by             to provide the services for which they were paid. Columbia
equity to prevent injustice, in the absence of an actual             SAC ¶¶ 207-26; Pace FAC ¶¶ 208-18. To state a claim
                                                                     for conversion under New York law, a plaintiff must allege
agreement between the parties.”     Georgia Malone & Co.             that “someone, intentionally and without authority, assume[d]
v. Rieder, 19 N.Y.3d 511, 950 N.Y.S.2d 333, 973 N.E.2d               or exercise[d] control over personal property belonging
743, 746 (2012) (internal quotation marks omitted). Unjust           to someone else, interfering with that person's right of
enrichment claims are available “only in unusual situations
when, though the defendant has not breached a contract               possession.”      Colavito v. N.Y. Organ Donor Network, Inc.,
nor committed a recognized tort, circumstances create an             8 N.Y.3d 43, 827 N.Y.S.2d 96, 860 N.E.2d 713, 717 (2006)
equitable obligation running from the defendant to the               (citations omitted). Money may be the subject of a conversion
plaintiff,” such as when “the defendant, though guilty of no         action only if it is “specifically identifiable and segregated”
wrongdoing, has received money to which he or she is not             and there exists “an obligation to return or otherwise treat in

entitled.”   Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777,          a particular manner the specific fund in question.”   Mfrs.
944 N.Y.S.2d 732, 967 N.E.2d 1177, 1185 (2012). “An unjust           Hanover Tr. Co. v. Chem. Bank, 160 A.D.2d 113, 559
enrichment claim is not available where it simply duplicates,        N.Y.S.2d 704, 712 (1st Dep't 1990). Moreover, “[a] cause of
                                                                     action for conversion cannot be predicated on a mere breach
or replaces, a conventional contract ... claim.”     Id.             of contract.” Jeffers, 3 N.Y.S.3d at 339 (internal quotation
                                                                     marks omitted).
In light of these standards, Plaintiffs’ unjust enrichment
claims are easily dismissed, as the claims rest on the same          Plaintiffs’ allegations in these cases plainly do not support
factual allegations as their contract claims. Plaintiffs argue       claims for conversion. They do not suggest that the
that they may plead unjust enrichment in the alternative at          Universities were obligated to return their tuition or fees or to
this stage of litigation, see Columbia Pls.’ Opp'n 18; Marbury
Opp'n 19, but the New York Court of Appeals has made clear           treat them in a particular manner. See     Mfrs. Hanover Tr.,
that “unjust enrichment is not a catchall cause of action to         559 N.Y.S.2d at 712. Plaintiffs’ conversion claims also fail for
                                                                     the second and independent reason that they are “predicated
be used when others fail,”        Corsello, 944 N.Y.S.2d 732,        on a mere breach of contract.” Jeffers, 3 N.Y.S.3d at 339
967 N.E.2d at 1185. Relying on          Corsello, courts in this     (internal quotation marks omitted). Accordingly, Plaintiffs’
District have previously dismissed unjust enrichment claims          conversion claims must be and are dismissed.
that were indistinguishable from contract claims pleaded in
the alternative in the same complaint, at least where the parties
did not dispute that they shared a contractual relationship. See,    D. Violations of   New York General Business Law
e.g., Brumfield v. Trader Joe's Co., No. 17-CV-3239 (LGS),           Sections 349 and 350
2018 WL 4168956, at *5 (S.D.N.Y. Aug. 30, 2018); AFP Mfg.             *10 Finally, Plaintiffs in both cases claim that the
Corp. v. AFP Imaging Corp., No. 17-CV-03292 (NSR), 2018
                                                                     Universities violated  Sections 349 and 350 of the New
WL 3329859, at *11 & n.4 (S.D.N.Y. July 6, 2018);           In re    York General Business Law. Columbia SAC ¶¶ 227-58; Pace



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                8
              Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 10 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)



FAC ¶¶ 219-36. Section 349 prohibits “[d]eceptive acts or              • Marbury's contract claim relating to instructional format
practices in the conduct of any business, trade or commerce              survives.
or in the furnishing of any service in this state.”    N.Y. Gen.
                                                                       • The contract claims relating to on-campus facilities and
Bus. Law § 349(a). Section 350 prohibits “[f]alse advertising
                                                                          activities survive in both cases.
in the conduct of any business, trade or commerce or in the
furnishing of any service in this state.” Id. § 350. To state          • Marbury's contract claims relating to on-campus housing
a claim under either section, “a plaintiff must allege that a            and meals are dismissed.
defendant has engaged in (1) consumer-oriented conduct that
is (2) materially misleading and that (3) [the] plaintiff suffered     • The claims for unjust enrichment, conversion, and
injury as a result of the allegedly deceptive act or practice.”          violations of the New York General Business Law are
Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 944                  dismissed in both cases.
N.Y.S.2d 452, 967 N.E.2d 675, 675 (2012) (internal quotation
marks omitted). Material omissions may give rise to a claim          By separate Orders to be entered today, the Court will set a
where “the business alone possesses material information             deadline for Columbia to file its answer and will schedule an
that is relevant to the consumer and fails to provide this           initial pretrial conference in each case.

information.” Oswego Laborers’ Local 214 Pension Fund
                                                                     The Court declines to grant Plaintiffs leave to amend their
v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 623 N.Y.S.2d
                                                                     Complaints. Although leave to amend a complaint should be
529, 647 N.E.2d 741, 745 (1995).
                                                                     freely given “when justice so requires,” Fed. R. Civ. P. 15(a)
                                                                     (2), it is “within the sound discretion of the district court to
Measured against these standards, Plaintiffs’ claims plainly
                                                                     grant or deny leave to amend,” Ahmed v. GEO USA LLC,
fail. Nowhere do they allege that the Universities’
                                                                     No. 14-CV-7486 (JMF), 2015 WL 1408895, at *5 (S.D.N.Y.
representations regarding the services that they would offer
                                                                     Mar. 27, 2015) (internal quotation marks omitted). Here,
during the Spring 2020 semester were materially misleading.
                                                                     the Columbia Plaintiffs do not request leave to amend, and
Notably, Plaintiffs cite, and the Court has found, no case
                                                                     although Marbury does, see Marbury Opp'n 25, she does not
holding that a plaintiff can state a claim under      Section        suggest that she is in possession of facts that would cure the
349 or 350 where the defendant neither knew nor could have           problems with her dismissed claims, see, e.g., Clark v. Kitt,
known that its commercial acts or practices were false. And          No. 12-CV-8061 (CS), 2014 WL 4054284, at *15 (S.D.N.Y.
Plaintiffs obviously do not suggest that either Columbia or          Aug. 15, 2014) (“A plaintiff need not be given leave to amend
Pace knew in advance that a pandemic would necessitate               if he fails to specify how amendment would cure the pleading
fundamental changes to its services and operations beginning         deficiencies in his complaint.”), aff'd, 619 F. App'x 34 (2d
in mid-March 2020 but failed to disclose this information to         Cir. 2015) (summary order). Additionally, the Court granted
students. Plaintiffs’ claims pursuant to the New York General        Plaintiffs in both cases leave to amend their prior Complaints
Business Law must therefore be dismissed.                            in response to Defendants’ motions and explicitly warned that
                                                                     they would “not be given any further opportunity to amend
                                                                     the complaint to address issues raised by the motion.” 20-
                                                                     CV-3208, ECF No. 37; 20-CV-3210, ECF No. 41; see, e.g.,
                       CONCLUSION
                                                                        Transeo S.A.R.L. v. Bessemer Venture Partners VI L.P., 936
For the foregoing reasons, Columbia's motion to dismiss              F. Supp. 2d 376, 415 (S.D.N.Y. 2013) (“Plaintiff's failure to
and Pace's motion for judgment on the pleadings are each             fix deficiencies in its previous pleadings is alone sufficient
GRANTED in part and DENIED in part. In particular,                   ground to deny leave to amend sua sponte.” (citing cases)).
to the extent that Plaintiffs in each case identify specific
promises in their respective Universities’ publications that the     *11 The Clerk of Court is directed to terminate 20-CV-3208,
Universities allegedly breached, the motions are denied; to          ECF No. 35 and 20-CV-3210, ECF No. 38.
the extent they fail to do so, their claims are dismissed. More
specifically:                                                        SO ORDERED.

  • The Columbia Plaintiffs’ contract claim relating to
    instructional format is dismissed.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 11 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)



All Citations

--- F.Supp.3d ----, 2021 WL 790638




                                                      Footnotes


1      Plaintiffs also allege that certain schools within Columbia do not accept transfer credits from other universities
       for online courses; for example, an online bulletin states that “Columbia University does not offer online
       courses for credit; therefore, online courses are not eligible for transfer credit.” Id. ¶ 145 (quoting Transfer
       Credit, Columbia Sch. of Gen. Studies, http://bull-etin.columbia.edu/general-studies/transfer-credit/); see also
       id. ¶¶ 143-44 (quoting Transfer Credit, Columbia Coll. & Columbia Eng'g, https://www.cc-seas.columbia.edu/
       csa/transfer-credit). But as noted, Plaintiffs also allege that Columbia offers certain “fully online” academic
       programs, “which it markets and prices as separate and distinct products” from the programs in which they
       enrolled. Id. ¶¶ 24, 94; see 20-CV-3208, ECF No. 45 (“Columbia Pls.’ Opp'n”), at 2-3. Plaintiffs cannot have
       it both ways. That is, they cannot allege that they were entitled to in-person instruction both because they
       opted not to enroll in one of Columbia's delineated online programs and because Columbia does not offer
       any online courses for credit at all. “[W]here a plaintiff's own pleadings are internally inconsistent, a court is
       neither obligated to reconcile nor accept the contradictory allegations in the pleadings as true in deciding a
       motion to dismiss.”     Lenart v. Coach Inc., 131 F. Supp. 3d 61, 67 (S.D.N.Y. 2015) (internal quotation marks
       omitted). Perhaps for this reason, Plaintiffs do not even address their allegations regarding Columbia's alleged
       transfer credits policy in their opposition brief, see Columbia Pls.’ Opp'n, so they have arguably abandoned
       any reliance on them, cf.       Lipton v. Cnty. of Orange, 315 F. Supp. 2d 434, 446 (S.D.N.Y. 2004).
2      In light of that conclusion, the Court need not and does not address Columbia's argument for dismissal based
       on the doctrine of impossibility. See 20-CV-3208, ECF No. 36 (“Columbia Mem.”), at 18-19.
3      Notably, it is somewhat unclear when the terms of the parties’ contract were set. Marbury alleges that she
       registered for courses after having already paid tuition, see id. ¶ 102, but that she was entitled to withdraw
       and receive a full refund until January 31, 2020, see id. ¶ 89 n.22. The Court therefore assumes for purposes
       of deciding this motion that the statement in the course registration portal was capable of shaping the parties’
       contract.
4      Because Marbury incorporates the University Catalog, which contains the excerpt quoted above, by reference
       in her Complaint, see Pace FAC ¶ 92, the Court may consider this disclaimer even though it does not appear
       in the Complaint itself, see    Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Moreover,
       the disclaimer is cited in, and attached to, Pace's Answer, see ECF Nos. 29 and 29-7, which the Court may
       consider in connection with its  Rule 12(c) motion for judgment on the pleadings, see, e.g.,        L-7 Designs,
       Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011).
5
       See, e.g., Hassan, 2021 WL 293255, at *2-4;          Ford, ––– F. Supp. 3d at –––– – ––––, 2020 WL 7389155,
       at *5-6; Chong v. Ne. Univ., No. CV-20-10844 (RGS), 2020 WL 7338499, at *2 n.1 (D. Mass. Dec. 14, 2020);
       Gibson v. Lynn Univ., Inc., ––– F. Supp. 3d ––––, ––––, No. 20-CV-81173 (RAR), 2020 WL 7024463, at
       *4 (S.D. Fla. Nov. 29, 2020); Saroya v. Univ. of the Pac., ––– F. Supp. 3d ––––, ––––, No. 5:20-CV-03196
       (EJD), 2020 WL 7013598, at *4 (N.D. Cal. Nov. 27, 2020); Salerno v. Fla. S. Coll., ––– F. Supp. 3d ––––,
       ––––, No. 8:20-CV-1494-30 (SPF), 2020 WL 5583522, at *5 (M.D. Fla. Sept. 16, 2020). But see Gociman
       v. Loyola Univ. of Chi., No. 20-CV-3116, 2021 WL 243573, at *3 (N.D. Ill. Jan. 25, 2021) (concluding that
       the plaintiffs’ claim that online instruction was “worth less” than in-person instruction was, at bottom, a claim




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                  10
            Case 1:20-cv-03250-GBD Document 51-1 Filed 03/05/21 Page 12 of 12
In re Columbia Tuition Refund Action, --- F.Supp.3d ---- (2021)



       for educational malpractice and, thus, not cognizable under Illinois law);          Lindner, 2020 WL 7350212, at
       *7 (same under California law).
6      Plaintiffs also refer to the Facilities Fee as the “University Facilities Fee.” See, e.g., id. ¶¶ 30-31, 180-81, 192.
7
          Clarke v. Trustees of Columbia University of City of New York, No. 95-CV-10627 (PKL), 1996 WL 609271,
       at *5-6 (S.D.N.Y. Oct. 23, 1996), which takes the approach that Columbia urges here, appears to be an
       outlier.   Clarke is also arguably outdated insofar as it states that “[t]he New York Court of Appeals has not
       clearly held that a student can state a valid cause of action in contract on the basis of terms contained in
       school publications.”     Id. at *6. Strictly speaking, that remains the case, but that holding has been widely
       adopted by New York's lower courts and courts in this District, as discussed above.
8      The Columbia Plaintiffs do not plead any claims relating to campus housing and meals because Columbia
       announced that it will issue full, pro rata room and board refunds. Columbia SAC ¶ 66.
9      Although the March 18, 2020 email is not cited in the Complaint, it is arguably “integral” to it because
       Marbury “relies heavily upon [the email's] effect,”   Chambers, 282 F.3d at 153 (internal quotation marks
       omitted), in alleging that Pace “required students to vacate [on-campus] housing prior to the completion of
       the Spring 2020 semester,” Pace FAC ¶ 174. Alternatively, Marbury's reliance on the email can be treated as
       an implicit abandonment of her broader claim that Pace evicted students from campus housing. After all, the
       concession negates Marbury's allegation that Pace “required students to vacate [on-campus] housing prior
       to the completion of the Spring 2020 semester, thus literally evicting them.” Id.


End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          11
